on    1/23/2015         11:11   :29   AM


                                                                               OFFICE                 OF   STAN          STANART                                             FILED IN
                                                                             COUNTY            CLERK,      HARRIS           COUNTY,                    TEXAS          14th COURT OF APPEALS
                                                                                          CIVIL       COURTS          DEPARTMENT                                         HOUSTON, TEXAS
                                                                                                                                                                      1/23/2015 11:15:10 AM
    January           23,      2015
                                                                                                                                                                      CHRISTOPHER A. PRINE
                                                                                                                                                                               Clerk
             Court          of Appeals
    301      Fannin
    Houston,              Texas         77002LETTER




                                                                                                           OF    ASSIGNMENT


                 Court         Docket      Number:              1055023
    Trial        Court         Number:           Two      (2)


            1·
          y e.
      TOM            J. JONES              ET AL.                                                               VS.                     TRAN               ET AL.
     APPELLANT(S)                                                                                                        APPELLEE(S)


    Judge:           THERESA                W.     CHANG
I

      Appellant(s)                                                                                                      Appellee(s)                Attorney:
                      A.     Rush,        N o. 17400700                                                                 Vivian          H.      Phan,        N o. 24058044
      3806         Live        Oak                                                                                       6918        Corporate               Drive,      Suite        A9
      Houston,               Texas        77004                                                                          Houston,               Texas        77036
      Phone:             (832)        275-3999                                                                           Phone:          (713)           772-1991
     Fax:          N/A                                                                                                   Fax:        (713)       758-0318
     E-Mail:               N/A                                                                                          E-Mail:              vplawfirm@gmail.com




    Tom          J. Jones,        appellant,            filed    a                 of Appeal      on January      21,    2015        from        the     Final      Judgment          that   was   signed    on January
    12,      2015.




    The      Clerk’s            Record         is due      to your        office     on   or before               13,    2015.




    /S/Joshua              Alegria
    Joshua           Alegria
    Deputy           Clerk
    P.O.      Box          1525
    Houston,              TX      77251-1525
    (713)        755-64211>.o.




                                                                                               1525   I           TX    77251-1525          I    (713)     755-6421


                                                                                                                                                                                               1     1




                                                                                                                                                                                                                       1
                               Docket
                                  Number:
                                      1055023

 DINH TRAN et                              *                 In the County Civil

 vs.                                                         at           2(Two)
 TomJ. Jones et al.                       *                        County,Texas


NOTICEOFAPPEALOF COURTDECISIONTO UPHOLDEVICTIONAND
        RETURNPROPERTYTO OWNEROFRECORD

TOM J. JONES, Appellant, pursuant Texas Rule of Civil Procedure 510.9©(3). Appeals
the decision of the County Civil Court of Law No. Two (2) entered on January 12, 2015,
in Harris County, Texas in CAUSE NUMBER 1055023.


For these reasons and in the interest of justice, Appellant prays that this Court forward all
related documents to the County District Court for resolution. A trial by JURY is
requested.Respectfully

                                                           submitted,


                                                      ones
                                               4223 Lyons Avenue
                                               Houston, Texas 77020
                                               (832) 891-8295


                       CERTIFICATEOF SERVICE

I certify that a true and correct copy of this document was sent to Attomey Vivian H.
Pham, Attomey for Dinh Tran and Sonny and Ann LLC, via Fax at 713-758-0318 and
via            Retum Receipt U.S. Mail to: 6918 Corporate Dr. Ste. A9, Houston Texas
77036 on the        Day ofJanuary


                                                 J| I /
                                               Tom




                                                                                                2
    "CLOSED"
                                                No.1055023
-   DINH TRAN & SONNY & ANNA,                          §    IN THE COUNTY CIVIL COURT
    LLc                                                §
    PLAINTIFFS/APPELLANTS,                             § AT LAWNO. TWO (2)
    VS.                                                § HARRISCOUNTY,
                                                                    TEXAS
    TOM J. JONES, AND ALL                              §
    OCCUPANTS AT 4223 LYONS                            §
    AVENUE,                     TX 77020

    DEFENDANT/APPELLEE.                                §§

                                            FINAL JUDGMENT

    On                                    the    heard the Appeal brought by Defendant/Appellant
                                      ,
    TOM J. JONES, ET.AL,                   Plaintiffs/Appellees DINH TRAN & SONNY & ANNA,

    LLC from               on the Petitionfor ForcibleDetainer.

    1.   Defendant/Appellant TOM J. JONES, ET.AL appeared in person and by attomey.

    2.   Plaintiffs/AppelleesDINH TRAN & SONNY & ANNA, LLC appeared by attorney and

         representative.

    3.   The hearing is on the appeal brought by TOM J. JONES, ET.AL, against whom

         judgment was rendered in cause number EV6l CO02lOll, In The Justice              of Harris

         County Precinct 6 Place l.

    4.   Judgment was rendered on October 16, 2014, following the trial of a Petition for Forcible

         Detainer          by Plaintiffs/Appellees DINH TRAN AND SONNY AND ANNA, LLC

         against TOM JONES, Defendant/Appellant.

    5.   The Court                that it had proper jurisdiction over the cause and that venue was



6.       The court found that this was a suit for forcible detainer          to leased premises at




                                                                                                      3
      4223 LYONS AVENUE, HOUSTON, TX 77020 and a lease                             into by

      the parties on March l, 20l l.

7.         the lower          the Court ORDERED,ADJUDGEDAND DECREED that

      Plaintiffs/AppelleesDINH TRAN AND SONNY AND ANNA, LLC should receive

      judgment for possession of the premises. The Court further ordered that a Writ of

      Possession be      granted ordering the Constable of this Precinct to place

      Plaintiffs/Appellees        TRAN AND SONNY AND ANNA, LLC in possession of

      the premises.

8.    The Court today proceeded to a trial de novo on the issuespresented.

9. After hearing the evidenceand arguments,the Court ORDERED,that Plaintiffs/Appellees

      DINH TRAN AND SONNYAND ANNA, LLC is awardedpossession ofthe rental unit

      located at 4223 LyonsAvenue, Houston,TX 77020.

10. Defendant/AppellantTOM J. JONES and all other occupants of the premises is

      ORDERED to move out of the rental unit at the above location on or

      before
                                                      .
ll.   It is        ORDERED, that Plaintiffs/Appellees DINH TRAN AND SONNY AND

      ANNA, LLC shall have all writs of execution and other process issued which are

                  to enforce this judgment, including a writ of possession which may issue

      |,                                      for which let executionissue.

12. Plaintiffs/Appellees DINH TRAN AND SONNY AND ANNA, LLC is awarded a

      judgment in the amount of                unpaid rent against Defendant/AppellantTOM

      J. JONES.

13. Plaintiffs/Appellees DINH TRAN AND SONNY AND ANNA, LLC is awarded a




                                                                                             4
      judgment in the            of $__                                       Defendant/AppellantTOM J.

      JONES, for reasonable and necessary                           and $152.00 in court cost incurred

      herein.

14. It is ORDERED that STAN ST                   ’ T, County Clerk, pay Plaintiffs/AppelleesDINH

               AND             AND A,                                                  held
                                                                                          ·
      th| Court i| this ca|e, along        any ac| umulated        terest. The|e             shall be c edited

      to   y j dgments a ard|         to Plaintiffs/ |pell|s    DINH T|            `       D SONNY                D
      ANNA, LLC.

15.   It is,             ORDERED,       ADJUDGED,        AND DECREED                    by this Court that

      Plaintiffs/Appellees DINH TRAN AND SONNY AND ANNA, LLC is entitled to and

      shall have judgment against Defendant/AppellantTOM J. JONES for all cost of court,

      and for post judgment interest                      at the rate of 5.00% per annum                        and
           the date of      judgment herein until paid in               for all of which let executionand

      such other writs as are necessary issue to           thisjudgment.

16. Thisjudgment is          and disposesof all parties and claimsin this case.

17. In the event that an appeal of thisjudgment, supersedesbond shall be set in the amount of

      $            0         and shall be posted within ten (10) days from the date of the

      signing hereof in the f`0rrnof cash or              surety licensed by and                               to do
      business in the State of Texasfor such
                                                          At the         of                             was
                                                          found to be             for the best photographlc
                                                                                                   carbon or
                                                          photo copy,              paper, etc. All
                                                                   and             were present at
                                                                          was     and




                                           Judge




                                                                                                                       5